DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 8 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. “Zeng” US 2016/0270053.

Regarding claims 1 and 17, Zeng teaches a method and an apparatus for a terminal in a wireless communication system, the apparatus comprising a communication interface; a storage unit; and at least one processor, coupled to the communication interface and the storage unit (IOE Device which performs grant-less transmissions; Paragraph 80 see also Figure 2), configured to: 
Receive, from a base station, resource allocation information for a grant-free transmission (a base station transmits common pool resource information to a UE; Paragraph 46), 
Transmitting, to the base station, a first portion of uplink data by using grant-free transmission resources according to the resource allocation information (based on received information from a base station, the device begins transmitting data (uplink data) using a resource from the common pool; Paragraphs 80-82, see also Figure 7 step 704),
Identifying whether uplink data transmission is completed or not by using the grant-free transmission resources (step 706 of Figure 7 determines if the metric is exceeded.  If Yes, (i.e. transmission is not completed using grant-free transmission) a request is sent for reserved resources step 708);
Transmitting, to the base station, in case that the uplink data transmission is not completed by using the grant-free transmission resources, a request for dedicated 
Transmitting, to the base station, a second portion of uplink data by using dedicated resources based on the dedicated resources allocation information (716/718 of  Figure 7 discloses the UE transmitting the rest of the transmission using the second resource access (i.e. dedicated resource));
Wherein the uplink data transmission by using the grant-free transmission resources is not completed when the transmission is greater than a predefined threshold (the request is sent if the threshold is exceeded; Paragraph 85 and Figure 7 step 708.  The threshold can be a number of various metrics including data size, etc…; Paragraph 83.  Further, Paragraph 74 teaches the data to be transmitted is small enough and/or the amount of time to complete the grant-less transmission would cause the UE not to switch to a second reserve resource.  The amount of data transmitted can be larger and take more time that allotted on the grant-free resources which causes the UE to request additional resources to finish sending the data; Paragraph 75.  The base station will then send a second dedicated resource to the UE to finish the transmissions; Paragraphs 76-78.  This is an indication that the grant-free transmission is not 

Regarding claim 8, Zeng teaches a method performed by a base station comprising:
Transmitting resource allocation for grant-free transmissions (a base station transmits common pool resource information to a UE; Paragraph 46), 
receiving a first portion of uplink data by using grant-free transmission resources according to the resource allocation information (based on received information from a base station, the device begins transmitting data (uplink data) using a resource from the common pool; Paragraphs 80-82, see also Figure 7 step 704),
receiving, in case that uplink data transmission is not completed on the grant-free transmission resources, a request for dedicated resources and allocating/transmitting dedicated resources for the terminal (If step 706 is “yes”, the UE transmits a request for resources from the reserved pool step 708 of Figure 7 and Paragraphs 84-85 teaches the transmission includes a request to the base station to provide additional access resources.  The base station sends a reply to the device in block 714 which includes identification of the second access resource from the reserved access pool (i.e. dedicated resource); Paragraph 87.  This reply from the base station is a response to the request granting the resources to the UE); and

Wherein the uplink data transmission by using the grant-free transmission resources is not completed when the transmission is greater than a predefined threshold (the request is sent if the threshold is exceeded; Paragraph 85 and Figure 7 step 708.  The threshold can be a number of various metrics including data size, etc…; Paragraph 83.  Further, Paragraph 74 teaches the data to be transmitted is small enough and/or the amount of time to complete the grant-less transmission would cause the UE not to switch to a second reserve resource.  The amount of data transmitted can be larger and take more time that allotted on the grant-free resources which causes the UE to request additional resources to finish sending the data; Paragraph 75.  The base station will then send a second dedicated resource to the UE to finish the transmissions; Paragraphs 76-78.  This is an indication that the grant-free transmission is not completed because the amount of transmissions/data would exceed a threshold based on the given amount of time for transmissions (i.e. predefined threshold for a number of transmissions)).

Regarding claims 16 and 18, Zeng teaches 
wherein the transmitting the second portion of data using the dedicated resource includes receiving dedicated resource allocation information from the base station and transmitting the second portion of UL data using the dedicates resources allocated (the device transmits the remaining portion of data on a second access resource form the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of LIN et al. “Lin” US 2018/0124830.

Regarding claims 2 and 19, Zeng teaches receiving grant free pool information from a base station via system information, higher layer signaling or a control channel, wherein the pool includes grant-free resources (a base station transmits common pool 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zeng to include a device completing a random access procedure in a connected mode as taught by Lin.
	One would be motivated to make the modification such that the system can handle different sequence lengths, durations, etc; Lin Paragraph 110).

Regarding claims 3 and 20, Zeng teaches receiving grant free pool information from a base station via system information, higher layer signaling or a control channel, wherein the pool includes grant-free resources (a base station transmits common pool resource information to a UE as part of a system information block; Paragraph 46, see also Paragraphs 82-84). Zeng does not expressly disclose the device has completed a random access procedure in non-connected mode.  However, Lin teaches a device in non-connected mode which has completed a PRACH can access resource pools; Paragraph 110.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zeng to include a device completing a random access procedure in a connected mode as taught by Lin; Paragraph 110.
.

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Lin and further in view of KIM et al. “Kim” US 2016/0037569.

Regarding claims 4 and 21, Zeng teaches sending a first portion of uplink data on the grant-free resources and detecting reserved resource allocation information and transmitting data on the reserved resources (at block 706 the device determines if the transmission metrics exceed a threshold; Paragraph 83.  In response to this, the device transmits the remaining portion of data on a second access resource form the reserved pool (i.e. dedicated resource); Paragraph 83). The prior art does not expressly disclose the use of token bits corresponding to the terminal.  However, Kim teaches Tokens allocated to the UE from a base station for distinguishing between multiple UEs having a session on the same base station; Paragraph 45.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include the use of tokens as taught by Kim.
	One would be motivated to make the modification such that the system can determine if there exist multiple UEs with a same session on a base station as taught by Kim; Paragraph 45.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Lee et al. “Lee” US 2013/0308545.

Regarding claim 6, Zeng does not expressly disclose indicating to the base station transmission completion in a last uplink via a completion indicator.  However, Lee teaches a UE sending an indicator for indicating the completion of all short uplink data transmission to the network; Paragraph 81.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zeng to include sending a completion indicator as taught by Lee.
	One would be motivated to make the modification such that RRC connections can be properly established as taught by Lee; Paragraphs 79-81).

Regarding claim 12, Zeng does not expressly disclose indicating to the base station transmission completion in a last uplink via a completion indicator and releasing the resources.  However, Lee teaches a UE sending an indicator for indicating the completion of all short uplink data transmission to the network and in response the network releases the resources; Paragraph 81.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zeng to include sending a completion indicator and releasing resources as taught by Lee.
	One would be motivated to make the modification such that RRC connections can be properly established as taught by Lee; Paragraphs 79-81).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Lin.

Regarding claim 9, Zeng teaches transmitting grant free pool information from the base station via system information, higher layer signaling or a control channel, wherein the pool includes grant-free resources (a base station transmits common pool resource information to a UE as part of a system information block; Paragraph 46, see also Paragraphs 82-84). Zeng does not expressly disclose the device has completed a random access procedure in connected mode.  However, Lin teaches a device in connected mode which has completed a PRACH can access resource pools; Paragraph 110.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zeng to include a device completing a random access procedure in a connected mode as taught by Lin.
	One would be motivated to make the modification such that the system can handle different sequence lengths, durations, etc; Lin Paragraph 110).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Lin and further yet in view of Jeong et al. “Jeong” US 2008/0232323.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to release unused resources after a period of time as taught by Jeong.
	One would be motivated to make the modification such that that system can avoid resource waste as taught by Jeong; Paragraph 66.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Chen et al. “Chen” US 2018/0032373.

Regarding claim 13, Zeng teaches the use of schedule based and grant-less transmissions as well as the status of the network (Paragraph 6 teaches access/request (i.e. schedule based) and grant-free transmission.  Further the system can determine the status of resources (network status); Paragraphs 45 and 63).   Zeng does not teach dividing resource and re-allocating resources based on a measurement result.  However, Chen teaches performance measurements for the network are used for re-allocating data processing resources between independent and dependent job pools; Paragraph 36.

	One would be motivated to make the modification such that the system can improve performance as taught by Chen; Paragraph 36.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Chen in view of Wang.

Regarding claim 14, while the prior art teaches transmitting reserved resource information in a grant free system, however the prior art does not expressly disclose counting a number of retransmission and if the retransmission exceeds a threshold, the resources are added/transmitted.  However Wang teaches number of retransmission exceeds the maximum number of retransmissions allowed which causes the system to send a signal reconfiguring resources (dedicates resources included); Paragraphs 34 and 57).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to count retransmissions and if they exceed a threshold, sending signaling information for resources as taught by Wang.
.

Response to Arguments

Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues Zeng does not teach a configuration for transmitting the remaining portion of the uplink data based on the dedicated resource because Zeng only requests a second resource but transmits using only the first access resource.
The Examiner respectfully disagrees. Figure 7 shows Zeng requesting a second access resource (step 708).  The base station sends an ACK to the UE to switch to the second resource (steps 714 and 716) and then the UE finishes the transmission using the second access resource (See step 718).  Thus one can see the UE originally transmits using the first resource and later finishes that transmission (sending the second portion of the data) using the second (dedicated) resource.  Therefore, Zeng does in fact disclose transmitting a first and second portion on a first and second resource.
Regarding the threshold, the Applicant argues Zeng only teaches various thresholds for data, RSS, SNR, but does not teach that it is related to a number of UL data transmissions.  The Examiner respectfully disagrees. Zeng teaches the request is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419